Citation Nr: 1440564	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11 16-006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement for service connection for a left ankle disability.

2.  Entitlement for service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980; from October 1981 to October 1984; and from December 1988 to December 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection.

In February 2013, the representative for the Veteran filed a claim for service connection for hearing loss, tinnitus, and skin lesions.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The VA has not conducted a medical examination on these issues.  The Veteran has received several private medical examinations but they conflict in their diagnoses and they lack etiological discussions.  A VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the bilateral ankles by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.


The examiner is to answer the following questions:

a)  From what ankle disabilities does the Veteran currently suffer?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any ankle disability had its onset in or is related to his active service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



